Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 4/28/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 7/6/22 and 7/7/22.
The application has been amended as follows: 
Claim 1. (AMEND) A lighting fixture comprising: a support column comprising a top end, a bottom end, and a side wall between the top end and the bottom end; a first light source module, assembled on an outer side of the side wall of the support column comprising a substrate and a plurality of first light sources arranged on the substrate in a plurality of columns, wherein the columns of first light sources are arranged along a circumferential direction of the support column and extend along a direction from the top end to the bottom end of the support column; and a face mask covering an outer side of the first light source module, wherein the face mask has a length longer than a length of the support column, and a sealing cover is on the top end of the fast mask, wherein a top wall of the sealing cover covers the top end of the face mask and a side wall of the sealing cover is inside the face mask and is connected to the face mask, and the side wall of the sealing cover is provided with a screw hole to screw the sealing cover on the face mask, and the plurality of columns of first light sources are configured to emit light laterally toward the face mask; and a second light source module assembled on the top end of the support column and configured to emit a light beam through an opening of the sealing cover extending outward along an axis of the support column.
Claim 8. (AMEND) An outdoor lighting fixture comprising: a support column comprising a top end, a bottom end, and a side wall between the top end and the bottom end;  a plurality of groups of first light source modules provided along a circumferential direction of the support column and extending along an axis of the support column assembled on an outer side of the side wall of the support column and configured to emit light laterally; a face mask covering an outer side of the first light source module; wherein the face mask has a length longer than a length of the support column, and a sealing cover is on the top end of the fast mask, wherein a top wall of the sealing cover covers the top end of the face mask and a side wall of the sealing cover is inside the face mask and is connected to the face mask, and the side wall of the sealing cover is provided with a screw hole to screw the sealing cover on the face mask, and a second light source module assembled on the top end of the support column and configured to emit a light beam through an opening of the sealing cover extending outward along the axis of the support column.
Claim 11. (AEMND) The outdoor lighting fixture according to claim 9, wherein 
Allowable Subject Matter
Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a lighting fixture comprising a plurality of first light sources arranged on the substrate in a plurality of columns arranged along a circumferential direction of the support column and extend along a direction from the top end to the bottom end of the support column; and a face mask covering an outer side of the first light source module, wherein the face mask has a length longer than a length of the support column, and a sealing cover is on the top end of the fast mask, wherein a top wall of the sealing cover covers the top end of the face mask and a side wall of the sealing cover is inside the face mask and is connected to the face mask, and the side wall of the sealing cover is provided with a screw hole to screw the sealing cover on the face mask; and a second light source module assembled on the top end of the support column and configured to emit a light beam through an opening of the sealing cover extending outward along an axis of the support column.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claim 8 is allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875